Exhibit 10.6

CHANGE IN CONTROL SEVERANCE AGREEMENT

This CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
December             , 2011 (the “Effective Date”), is made by and between
ORANGE 21 Inc., a Delaware corporation (the “Company”), and Greg Hagerman
(“Executive”).

WITNESSETH:

WHEREAS, Executive has accepted an offer as a senior executive of the Company
and is expected to continue to make significant contributions to the short- and
long-term profitability, growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly-held
companies, the possibility of a Change in Control exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain severance benefits for
valued executives such as Executive, applicable in the event of a Change in
Control, and the Company has therefore previously adopted the Plan which can
provide severance benefits under certain circumstances;

WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his duties in respect of a proposed or actual transaction
involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company;

WHEREAS, this Agreement is the Change in Control Severance Agreement described
in the Plan and this Agreement enumerates the Plan benefits that may be provided
to Executive as referenced in Section II of the Plan; and

WHEREAS, the Compensation Committee of the Board has authorized the Company to
enter into this Agreement in order for Executive to become a participant in the
Plan as provided by the Plan.

NOW, THEREFORE, the Company and Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein or in
the Plan, the following terms have the following meanings when used in this
Agreement with initial capital letters:

(a) “Base Pay” means Executive’s annual base salary rate as in effect from time
to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means one or more of the following, each as determined in the
discretion of the Company’s (or its successor’s) Board of Directors or Chief

 

-1-



--------------------------------------------------------------------------------

Executive Officer: (i) Executive engages in a material act of misconduct,
including but not limited to misappropriation of trade secrets, fraud or
embezzlement, (ii) Executive commits a crime involving dishonesty, breach of
trust, physical harm to any person, or moral turpitude, (iii) Executive refuses
to implement or follow a lawful policy or directive of the Company or engages in
other willful misconduct in the performance of Executive’s duties,
(iv) Executive engages in misfeasance or malfeasance demonstrated by Executive’s
failure to perform Executive’s job duties diligently and/or in a professional
manner, or (v) Executive violates a Company policy or procedure which is
materially injurious to the Company, including but not limited to violation of
the Company’s policy concerning sexual harassment, discrimination, retaliation,
conflicts of interest, or drugs or alcohol.

(d) “Change in Control” means any of the following transactions, provided,
however, that the Company shall determine whether multiple or successive
transactions are related to constitute a Change in Control, and its
determination shall be final, binding and conclusive:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty-one percent (51%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

(2) the consummation of the sale, liquidation or disposition by the Company of
all or substantially all of the Company’s assets; or

(3) the consummation of a merger, consolidation, reorganization or other
corporation transaction involving the Company, in each case, in which the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty-one percent
(51%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such transaction.

Notwithstanding the foregoing, no transaction nor series of related transactions
described in (1) through (3) above with a Disqualified Party as the acquiring
party shall be treated as a Change in Control under the Agreement; provided,
further, that a transaction shall not constitute a Change in Control if its sole
purpose is to change the state of the Company’s incorporation.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disqualified Party” shall mean any of Costa Brava Partnership III, L.P.,
Roark, Rearden & Hamot, LLP, Seth W. Hamot, an individual, and any affiliates of
the foregoing entities and individual.

 

-2-



--------------------------------------------------------------------------------

(g) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Good Reason” means that one or more of the following have occurred without
the Executive’s written consent:

(1) Executive has experienced a material diminution in Base Pay after the
Company’s public announcement of a Change in Control;

(2) Executive has experienced a material diminution in his authority, duties or
responsibilities as in effect immediately prior to the Company’s public
announcement of a Change in Control; provided, however, that a material
diminution in his authority, duties or responsibilities shall not be deemed to
have occurred solely on account of a change in the Executive’s authority,
duties, responsibilities or title or a change with respect to whom such
Executive reports or who reports to such Executive, in each case, without his
consent following a Change in Control, if any such change is to conform the
Executive’s authority, duties and responsibilities to those of a
management-level position consistent with the Company’s organization and related
needs, following the Change in Control;

(3) Executive has been notified that he will experience a material change in the
geographic location at which he must perform his services to the Company after a
Change in Control; or

(4) The Company has materially breached this Agreement provided that the
effective date of any such material breach cannot occur until on or after a
Change in Control.

For purposes of this Agreement, Executive may resign his employment from the
Company for “Good Reason” within sixty (60) days after the date that any one of
the events shown above in (1) through (4) has first occurred without Executive’s
written consent within twelve (12) months following the Change in Control.
Executive’s resignation for Good Reason will only be effective if the Company
has not cured or remedied the Good Reason event within thirty (30) days after
its receipt of the written notice. Such written notice must be provided to the
Company within the earlier of (i) thirty (30) days of the initial existence of
the purported Good Reason event, or (ii) fifteen (15) days following the first
anniversary of the Change in Control, and shall describe in detail the basis and
underlying facts supporting Executive’s belief that a Good Reason event has
occurred. Failure to timely provide such written notice to the Company means
that Executive will be deemed to have consented to and irrevocably waived the
potential Good Reason event. If the Company does timely cure or remedy the Good
Reason event, then Executive may either resign his employment without Good
Reason or Executive may continue to remain employed subject to the terms of this
Agreement.

 

-3-



--------------------------------------------------------------------------------

(j) “Plan” means the ORANGE 21 Inc. Change in Control Severance Plan.

(k) “Termination Date” means the Executive’s last day of employment with the
Company (and any Company subsidiary or affiliate) and where such termination of
employment constitutes a “separation from service” within the meaning of Code
Section 409A.

2. Termination Following a Change in Control. If employment of Executive is
either (i) terminated by the Company without Cause within twelve (12) months
following a Change in Control, or (ii) terminated by Executive for Good Reason
within fourteen (14) months following a Change in Control, then, in each case,
the following subsections in this Section 2 shall apply (with Sections 2(a),
2(b), 2(c) and 2(d) being subject to the effectiveness of the release of claims
and covenant not to sue referenced in Section 2(f) below):

(a) The Company shall pay to Executive as severance benefits an amount equal to
eighteen (18) months of Base Salary (“Severance”), payable in regular periodic
installments in accordance with the customary payroll practices of the Company,
with the first such installment commencing on the 60th day after Executive’s
Termination Date (in an amount equal to two months of Base Salary) and then
continuing thereafter in pro-rata amounts on the Company’s regular pay dates
until the full Severance is paid eighteen (18) months following the Termination
Date.

(b) The Company will continue to pay the cost (to the same extent that the
Company was doing so immediately before the Termination Date) for group health
plan continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) to the same extent provided under the Company’s group
health plan (including medical, dental and vision benefits) in which Executive
and Executive’s eligible dependent(s), if any, were covered immediately before
the Termination Date for eighteen (18) months commencing on the first day of the
month following the month of the Termination Date (or such earlier date that
Executive’s group health plan coverage would otherwise cease as a result of
Executive’s termination of employment), or until Executive becomes eligible for
group insurance benefits from another employer, whichever occurs first, provided
that Executive timely elects COBRA coverage (“COBRA Benefits”). Executive agrees
at any time either before or during the period of time Executive is receiving
the COBRA Benefits to inform the Company promptly in writing if Executive
becomes eligible to receive group health coverage from another employer. The
period of such COBRA Benefits shall be considered part of Executive’s COBRA
coverage entitlement period.

(c) The Company shall pay to Executive an amount equal to any unpaid “Annual
Performance Target Bonus” for the year in which Executive’s Termination Date
occurs. The amount of any such bonus shall be paid in a lump sum payment on the
60th day after Executive’s Termination Date. “Annual Performance Target Bonus”
shall have the meaning set forth in Section 2(c) of the Executive’s Employment
Agreement of which this Agreement is an Exhibit.

 

-4-



--------------------------------------------------------------------------------

(d) As of his Termination Date, to the extent Executive holds any outstanding,
unvested stock options or other equity compensation after taking into account
any acceleration provisions of the applicable Company stock incentive plan and
underlying Stock Option Agreement, then there will be full acceleration of
vesting of such stock options or other equity compensation.

(e) As of his Termination Date, Executive shall also be paid for his accrued but
unpaid salary and vacation, unreimbursed valid business expenses that were
submitted in accordance with Company policies and procedures, and is eligible
for other vested benefits or insurance coverage through the end of the month in
which the Termination Date occurs pursuant to the express terms of any other
Company-sponsored employee benefit plan or arrangement.

(f) In the event that it is determined that any payment or distribution of any
type to or for the benefit of the Executive made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code, and the regulations thereunder or by
any affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are collectively referred to
as the “Excise Tax”), then such payments or distributions shall be payable
either in (x) full or (y) as to such lesser amount which would result in no
portion of such payments or distributions being subject to the Excise Tax and
Executive shall receive the greater, on an after-tax basis, of (x) or (y) above.
In order to produce the best possible after-tax result for Executive, Executive
hereby agrees to the reduction of any payments or benefits under this Agreement,
as well as any other payments or benefits provided for under agreements entered
into between Executive and the Company that are included in the calculation of
the Total Payments, such as, for example, the accelerated vesting of equity
awards. All mathematical determinations and all determinations of whether any of
the Total Payments are “parachute payments” (within the meaning of Section 280G
of the Code) that are required to be made under this Section 2(f), shall be made
by a nationally recognized independent audit firm not retained by the Company at
the time of the Change in Control (the “Accountants”), who shall provide their
determination, together with detailed supporting calculations regarding the
amount of any relevant matters, both to the Company and to the Executive within
seven (7) business days of the Executive’s Termination Date, if applicable, or
such earlier time as is requested by the Company. Such determination shall be
made by the Accountants using reasonable good faith interpretations of the Code.
Any determination by the Accountants shall be binding upon the Company and the
Executive, absent manifest error. If a reduction in the Total Payments
constituting “parachute payments” is necessary so that no portion of such Total
Payments is subject to the excise tax under Section 4999 of the Code, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a parachute payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount in not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any

 

-5-



--------------------------------------------------------------------------------

continued employee benefits. In selecting the equity awards (if any) for which
vesting will be reduced under clause (3) of the preceding sentence, awards shall
be selected in a manner that maximizes the after-tax aggregate amount of Total
Payments provided to Executive, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Section 409A of the
Code, awards instead shall be selected in the reverse order of the date of
grant. For the avoidance of doubt, for purposes of measuring an equity
compensation award’s value to Executive when performing the foregoing comparison
between (x) and (y), such award’s value shall equal the then aggregate fair
market value of the vested shares underlying the award less any aggregate
exercise price less applicable taxes. Also, if two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis. In no
event shall the Executive have any discretion with respect to the ordering of
payment reductions. As expressly permitted by Q/A #32 of the Code Section 280G
regulations, with respect to performing any present value calculations that are
required in connection with this Section 2(f), Executive and Company each
affirmatively elect to utilize the Applicable Federal Rates (“AFR”) that are in
effect as of the Effective Date and the Accountants shall therefore use such
AFRs in their determinations and calculations. The Company shall pay the fees
and costs of the Accountants which are incurred in connection with this
Section 2(f).

(g) All payments and benefits provided under Sections 2(a), 2(b), 2(c) and
2(d) are conditioned on and subject to the Executive’s continuing compliance
with this Agreement and the Executive’s timely execution (and effectiveness) of
a general release of claims and covenant not to sue in substantially the form
attached hereto as Exhibit A (or as may be reasonably modified by the Company in
its reasonable discretion) (the “Release”). There is no entitlement to any
payments or benefits unless and until the Release is effective. The Release must
become effective within fifty-five days after the Termination Date or else
Executive will be deemed to have waived all rights to any payments or benefits
under this Agreement. To the extent Executive receives severance or similar
payments and/or benefits (other than equity incentives) under any other
Company-sponsored plan, program, agreement, policy, practice, or the like, or
under the WARN Act or similar state law, the payments and benefits due to
Executive under this Agreement will be correspondingly reduced on a
dollar-for-dollar basis (or vice-versa) in a manner that complies with Code
Section 409A.

3. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed

 

-6-



--------------------------------------------------------------------------------

the “Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(a) and 3(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 3(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

4. No Retention Rights. This Agreement is not an employment agreement and does
not give the Executive the right to be retained by the Company (or its
subsidiaries or affiliates) and, unless the Executive’s employment is governed
by an employment agreement entered into between Executive and the Company, the
Executive agrees that he is an employee-at-will. Subject to the terms and
conditions of any employment agreement between Executive and the Company, the
Company (or its subsidiaries or affiliates) reserves the right to terminate the
Executive’s service as an employee at any time and for any reason.

5. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed by the person to whom
addressed, including those to receive copies thereof, below), or five business
days after having been mailed by United States first class registered or
certified mail, return receipt requested, postage prepaid, or three business
days after having been sent by a nationally recognized overnight courier service
such as FedEx, UPS, or DHL, addressed to the Company (to the attention of the
Chief Financial Officer of the Company with mandatory copies to the Company’s
Chief Executive Officer and Secretary) at its principal executive office and to
the Executive at his principal residence, or to such other address as any party
may have furnished to the other in writing and in accordance herewith, except
that notices of changes of address shall be effective only upon receipt.

6. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

-7-



--------------------------------------------------------------------------------

7. Dispute Resolution; Governing Law. Any dispute between the parties must be
resolved pursuant to the claims procedures and other processes articulated in
the Plan. This Agreement is governed by ERISA and, to the extent applicable, the
laws of the State of California, without reference to the conflict of law
provisions thereof.

8. Miscellaneous. All provisions of this Agreement are subject to and governed
by the terms of the Plan. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

10. Code Section 409A. This Agreement is intended to comply with the
requirements of Code Section 409A and the regulations thereunder, and shall be
interpreted in accordance with such intention. In the event this Agreement or
any benefit paid to Executive hereunder is deemed to be subject to Code
Section 409A, Executive consents to the Company adopting such conforming
amendments as the Company deems necessary, in its reasonable discretion, to
comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A. Each payment made pursuant to any provision of this Agreement
shall be considered a separate payment and not one of a series of payments for
purposes of Code Section 409A. While it is intended that all payments and
benefits provided under this Agreement will be exempt from or comply with Code
Section 409A, the Company makes no representation or covenant to ensure that the
payments under this Agreement are exempt from or compliant with Code
Section 409A. The Company will have no liability to Executive or any other party
if a payment or benefit under this Agreement is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant. Executive
further understands and agrees that Executive will be entirely responsible for
any and all taxes on any benefits payable to Executive as a result of this
Agreement. In addition, if Executive is a “specified employee” (within the
meaning of Code Section 409A) at the time of his separation from service, then
to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the payment of certain benefits
owed to Executive under this Agreement will be delayed and instead paid (without
interest) to Executive upon the earlier of the first business day of the seventh
month following Executive’s separation from service or ten (10) days after the
Company receives written confirmation of the Executive’s death.

11. Withholding. All payments and benefits made under this Agreement shall be
subject to reduction to reflect any withholding taxes or other amounts required
by applicable law or regulation.

 

-8-



--------------------------------------------------------------------------------

12. No Duty to Mitigate. Executive shall have no duty to mitigate any of the
payments or benefits that may be provided to Executive pursuant to this
Agreement and none of this Agreement’s payments or benefits shall be offset by
the Company or any other party.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written. By signing below, Executive
acknowledges that he (i) has received a copy of the Plan and its Summary Plan
Description and understands the terms of the Plan and this Agreement, (ii) is
voluntarily entering into this Agreement and (iii) is agreeing to be bound by
the terms of the Plan and this Agreement.

 

“COMPANY” ORANGE 21 Inc. By:     Its:     “EXECUTIVE” GREG HAGERMAN

[SIGNATURE PAGE TO CHANGE IN CONTROL SEVERANCE AGREEMENT]

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AND COVENANT NOT TO SUE

[FOR PERSONS AGE 40 AND ABOVE]

This Release of Claims and Covenant Not To Sue (the “Release”) is entered into
by             (“Executive”). This Release is effective only if (i) it has been
executed by the Executive after his termination of employment with ORANGE 21
Inc. (the “Company”), (ii) such executed Release has been provided to the
Company on or before [INSERT DATE THAT IS 45th DAY AFTER TERMINATION DATE] and
(iii) the revocation period has expired without revocation as set forth in
Section 5(c) below. The Company and the Executive are collectively referred to
herein as the Parties.

WHEREAS, Executive was an employee of the Company and served as the Company’s
[JOB TITLE];

WHEREAS, Executive was a participant in and a “Covered Employee” under the
ORANGE 21 Inc. Change in Control Severance Plan (the “Plan”);

WHEREAS, pursuant to the Plan and the Change in Control Severance Agreement
executed by the Parties on [DATE] (the “Severance Agreement”), the Executive is
eligible for specified severance benefits upon the occurrence of certain events
with such benefits conditioned upon, among other things, the Executive’s timely
execution and non-revocation of this Release;

WHEREAS, the Company was subject to a Change in Control (as defined in the
Severance Agreement) on [DATE];

WHEREAS, the Executive’s employment was terminated [by the Company without
Cause] [by the Executive for Good Reason] [by the Executive due to the inability
to reach acceptable terms of employment with {Insert Name of Acquiring Party in
Change in Control}] (as defined in the Severance Agreement) on [DATE] (the
“Separation Date”); and

WHEREAS, pursuant to the terms of the Plan and Severance Agreement, the Company
has determined to treat the termination of Executive’s employment as eligible
for payment of certain severance benefits provided in the Severance Agreement.

NOW, THEREFORE, the Executive agrees as follows:

1. Termination of Employment. Executive acknowledges and agrees that Executive’s
employment with the Company terminated as of the close of business on the
Separation Date. As of the Separation Date, Executive agrees that he is no
longer an employee of the Company and no longer holds any positions or offices
with the Company.

2. Separation Benefits. In consideration for the release of claims set forth
below and other obligations under this Release, the Plan and the Severance
Agreement and in satisfaction of all of the Company’s obligations to Executive
and further provided that (i) this Release is signed by Executive and not
revoked by Executive under Section 5(c) herein and (ii) the Executive

 

-11-



--------------------------------------------------------------------------------

remains in continuing compliance with all of the terms of this Release, the Plan
and the Severance Agreement, the Executive is eligible to receive the severance
benefits specified in Sections 2(a), 2(b), 2(c) and 2(d) of the Severance
Agreement (subject also to Section 2(f)) of the Severance Agreement).

3. Integration. This Release, the Plan, and the Severance Agreement (and any
agreements referenced therein) represent the entire agreement and understanding
between the Parties as to the subject matter hereof and supersede all prior
agreements whether written or oral.

4. Right to Advice of Counsel. Executive acknowledges that Executive has had the
opportunity to fully review this Release and, if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Release.

5. Executive’s Release of Claims. As of the Effective Date of this Release,
Executive hereby expressly covenants not to sue and releases and waives any and
all claims, liabilities, demands, damages, penalties, debts, accounts,
obligations, actions, grievances, and causes of action (collectively, “Claims”),
whether now known or unknown, suspected or unsuspected, whether in law, in
equity or in arbitration, of any kind or nature whatsoever, which Executive has
or claims to have, now or hereafter, against the Company and its divisions,
facilities, subsidiaries and affiliated entities, successors and assigns, or any
of its or their respective past or present officers, directors, trustees,
stockholders, agents, employees, attorneys, insurers, representatives
(collectively, the “Releasees”), including, but not limited to, any Claims
arising out of or relating in any way to Executive’s employment at the Company
and the termination thereof. Without limiting the foregoing, Executive hereby
acknowledges and agrees that the Claims released by this Release include, but
are not limited to, any and all claims which arise or could arise under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Federal Worker Adjustment and Retraining Notification Act (or any
similar state, local or foreign law), the Employee Retirement Income Security
Act of 1974, as amended, the California Fair Employment and Housing Act,
California statutory or common law, the Orders of the California Industrial
Welfare Commission regulating wages, hours, and working conditions, and federal
statutory law, or any Claim for severance pay, bonus, sick leave, disability,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit. Nothing in this Release shall limit in any way Executive’s
right under California Workers’ Compensation laws to file or pursue any workers’
compensation claim. Nothing herein shall release any rights to indemnification
Executive may have in connection with Executive’s actions legitimately taken in
the course of his duties with the Company. This release shall not apply to any
claims that may not be waived as a matter of applicable law.

(a) As part of this general release, Executive expressly releases, waives and
relinquishes all rights under Section 1542 of the California Civil Code which
states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

-12-



--------------------------------------------------------------------------------

Executive acknowledges that he may later discover facts in addition to or
different from those which Executive now knows, or believes to be true, with
respect to any of the subject matters of this Release, but that it is
nevertheless Executive’s intention to settle and release any and all Claims
released herein.

(b) Executive warrants and represents that there is not now pending any action,
complaint, petition, Executive charge, grievance, or any other form of
administrative, legal or arbitral proceeding by Executive against the Company
and further warrants and represents that no such proceeding of any kind shall be
instituted by or on Executive’s behalf based upon any and all Claims released
herein.

(c) Executive expressly acknowledges, understands and agrees that this Release
includes a waiver and release of all claims which Executive has or may have
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.
§621, et seq. (“ADEA”). The following terms and conditions apply to and are part
of the waiver and release of ADEA claims under this Release:

(i) Executive was advised to consult an attorney before signing this Release;

(ii) Executive was granted at least twenty-one (21) days after he was presented
with this Release to decide whether or not to sign this Release;

(iii) Executive will have the right to revoke the waiver and release of claims
under the ADEA within seven (7) days of his signing this Release, and this
Release shall not become effective and enforceable until that revocation period
has expired without such revocation;

(iv) Executive hereby acknowledges and agrees that he is knowingly and
voluntarily waiving and releasing Executive’s rights and claims in exchange for
consideration (something of value) in addition to anything of value to which he
is already entitled; and

(v) Nothing in this Release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

Therefore, Executive may unilaterally revoke this Release at any time up to
seven (7) calendar days following his execution of the Release, and this Release
shall not become effective or enforceable until the revocation period has
expired which is at 12:00:01 a.m. on the eighth day following his execution of
this Release (“Effective Date”). If Executive elects to revoke this Release,
such revocation must be in writing addressed to the Secretary of the Company,
and received by him/her via facsimile or email no later than the end of the
seventh day after Executive signed this Release.

6. Labor Code Section 206.5. Executive agrees that the Company has paid to
Executive his salary and vacation accrued as of the Separation Date and that
these payments represent all such monies due to Executive through the Separation
Date. In light of the payment by the Company of all wages due, or to become due
to Executive, California Labor Code Section 206.5 is not applicable. That
section provides in pertinent part as follows:

 

-13-



--------------------------------------------------------------------------------

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

7. Severability. Executive understands that whenever possible, each provision of
this Release will be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Release will
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

8. No Representations. Executive has not relied upon any representations or
statements made by the Company in deciding whether to execute this Release.

9. Voluntary Execution of Release. This Release is executed voluntarily by
Executive and without any duress or undue influence and with the full intent of
releasing all claims. The Executive acknowledges that:

(a) He/She has read this Release;

(b) He/She has been represented in the preparation, negotiation, and execution
of this Release by legal counsel of his own choice or that he has voluntarily
declined to seek such counsel;

(c) He/She understands the terms and consequences of this Release and of the
releases it contains;

(d) He/She is fully aware of the legal and binding effect of this Release.

IN WITNESS WHEREOF, the Executive has executed this Release as shown below.

EXECUTIVE

 

                                                                          
                                        
Dated:                                                                 

 

-14-